COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






BEVERLY COLE, INDIVIDUALLY
AND AS NEXT FRIEND OF REGINALD
LUKE, A MINOR, 

                            Appellant,

v.


MARIA MCGINNIS, R.N., TONYA
PEREZ, L.V.N., MARGARITA
CORDOVA, L.V.N., SHERI TALLEY,
M.D., EDWIN FRANKS, M.D.,
MICHAEL GRIMMETT, PH.D., TEXAS
YOUTH COMMISSION, TEXAS TECH
UNIVERSITY SYSTEM, 

                            Appellees.

§
 
§
 
§
 
§
 
§
 
 § 

§

§

§

§






No. 08-10-00333-CV

Appeal from the

83rd Judicial District Court

of Pecos County, Texas 

(TC# P-6554-83-CV-B) 





MEMORANDUM  OPINION

            Pending before the Court is Appellant’s unopposed motion for voluntary dismissal of this
appeal.  See Tex.R.App.P. 42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs
of appeal are assessed against Appellant.  See Tex.R.App.P. 42.1(d).


March 23, 2011
DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.